Citation Nr: 0711651	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  98-05 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He died in June 1997.  The appellant is the 
veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

In April 2004, the Board denied the appellant's claims on 
appeal.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2006, the parties filed a Joint Motion for Remand 
and requested a stay of proceedings pending a ruling on the 
Joint Motion.  An Order of the Court later that month granted 
the Joint Motion and vacated the Board's October 2004 
decision.  The issues on appeal were remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. § 
7252(a) (West 2002).  

The Board notes that in February 2006, the appellant granted 
a power-of-attorney in favor of Sean A. Ravin, Attorney at 
Law (It would appear from the record that Mr. Ravin was 
already assisting the appellant at the time she appealed the 
Board's October 2004 decision to the Court.).  In February 
2007, Mr. Ravin filed a motion with the Board requesting that 
it vacate its October 2004 decision.  As noted above, the 
January 2006 Order of the Court, in implementing the parties' 
Joint Motion for Remand, vacated the Board's October 2004 
decision.  As such, no further action in this regard is 
warranted.  


REMAND

As noted above, the appellant's claims were denied by an 
April 2004 Board decision.  The medical evidence associated 
with the claims file reflects a December 1997 letter from the 
veteran's treating physician, W. B. Lundberg, M.D.  In that 
letter, Dr. Lundberg notes, in particular, the following, 

I have personally cared for a number of 
veterans who have developed unusual malignant 
tumors in the setting of prior exposure to 
Agent Orange.  [The veteran's] cancer is an 
extremely unusual and rare one, which occurs 
only periodically in the population.  It 
certainly is reasonable to conclude that [the 
veteran's] prior exposure to Agent Orange and 
its carcinogenic effects could have resulted in 
the development of his highly unusual 
intraabdominal malignancy.

In response to the Dr. Lundberg's opinion, the RO obtained a 
medical opinion from Dr. T., a physician at the Yale 
University School of Medicine.  Dr. T. reviewed the history 
of the veteran's illness and treatment.  He also reviewed the 
December 1997 statement from Dr. Lundberg.  Dr. T's 
assessment included the following, 

Although, the tumor originated in the 
intestinal tract and was metastatic (spread to 
different organs), there was no pathologic 
evidence of a separate cancer originating in 
the colon cancer in the file reviewed.  Please 
not [sic] that the diagnosis of metastatic 
colon cancer was cancelled in the copy of his 
death certificate provided for reviewed [sic].  

However, a detailed review of the literature 
did not show any association between this rare 
tumor and exposure to any specific 
environmental agents including pesticides.  
Therefore, the etiology of this cancer remains 
unknown.  Secondly, this cancer was not 
included in the list of cancers attributed to 
Agent Orange exposure.  In conclusion, it is 
unlikely that the cause of the veteran's death 
was related to his military service and there 
is no medical evidence to support Dr. 
Lundberg's opinion.  

Dr. T. also listed the scientific literature he consulted in 
forming his opinion.  In its April 2004 decision, the Board 
considered both the medical opinions of Dr. Lundberg and Dr. 
T.  The Board found that Dr. Lundberg merely indicated that a 
connection was possible between Agent Orange exposure and the 
veteran's cancer.  On the other hand, Dr. T. analyzed the 
record and the scientific studies before concluding that a 
connection with military service was unlikely.  

The Board notes that in the Joint Motion for Remand, Dr. T's 
medical opinion was discounted in part due to the belief that 
he had not reviewed the claims file prior to offering his 
opinion.  It appears to the Board, however, that such review 
was in fact undertaken.  In requesting the medical opinion, 
the RO had indicated that the claims file was to be sent to 
and reviewed by the examiner.  As noted above, Dr. T makes 
reference to "the file reviewed" and also makes note of 
having reviewed the veteran's death certificate, which was 
associated with the claims file.  Furthermore, the Board 
reasonably assumes that any such review of the veteran's 
claims file would include review of the veteran's service 
medical records.  Thus, Dr. T's opinion, that it was unlikely 
that the cause of the veteran's death was related to his 
military service, would have taken into consideration the 
references to gastric disease and/or traumatic crush injury 
to the chest noted in the service medical records.  

Nevertheless, the Joint Motion for Remand also noted that in 
light of the disease entity in question, pseudomyxoma 
peritonei (a rare metastatic peritoneal tumor or cancer), the 
VA medical opinion should have been provided by an 
oncologist.  While the Board finds that Dr. T's medical 
opinion is competent and probative to the matter at issue, it 
does not appear that Dr. T is an oncologist.  Therefore, in 
keeping with the Joint Motion for Remand and Court Order, the 
RO should arrange for the veteran's claims file to be 
reviewed by an oncologist.  The oncologist should offer a 
medical opinion as to whether the cause of the veteran's 
death, to include any disease processes leading to the 
veteran's death, began in service or otherwise develop as a 
result of military service to include presumed exposure to 
herbicide agents.  38 U.S.C.A. § 5103A.  

The Board notes in this regard that pseudomyxoma peritonei, 
as a cancer of the gastrointestinal tract, is currently not 
one of the diseases found to have a scientific relationship 
such that it can be presumed that exposure to herbicides used 
in Vietnam during the Vietnam era is a cause of the disease.  
See 38 C.F.R. § 3.309(e) (2006).  The Board notes that the 
diseases listed at 38 C.F.R. § 3.309(e) are based on findings 
provided from scientific data furnished by the National 
Academy of Sciences (NAS).  The NAS conducts studies to 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure.  

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318(a) 
(West 2002).  Here, a grant of the appellant's claim for 
service connection for the cause of the veteran's death, 
above, would render any claim for DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 moot.  The parties to 
the joint motion have found that the § 1318 claim is 
inextricably intertwined with the cause of death claim.  
Hence, it follows that, any Board action on the claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
would, at this juncture, be premature.  

Furthermore, the Board also notes that in January 2000, VA 
amended 38 C.F.R. § 3.22, the implementing regulation for 38 
U.S.C.A. § 1318, to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  See 38 C.F.R. § 3.22 (2006).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement", which was an additional basis for establishing 
eligibility under the regulation prior to the January 2000 
amendment.  

Subsequent to the Board's 2004 denial, the United States 
Court of Appeals for Veterans Claims has held that it is not 
proper to apply the amended version of 38 C.F.R. § 3.22 to 
claims for DIC that were pending when the amended regulation 
went into effect January 21, 2000 (i.e., to apply the amended 
regulation "retroactively").  See Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005).  Here, the appellant's application 
for DIC benefits was received by the RO in August 1997.  As 
such, as noted in the joint motion, any adjudication of the 
appellant's claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 must include consideration of 
"hypothetical entitlement" as a basis for establishing 
eligibility.  See 38 C.F.R. § 3.22 (1999).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following actions: 

1.  The RO should forward the veteran's 
claims file to an oncologist for an 
opinion.  The oncologist should review 
the veteran's claims file (with 
particular attention given to the 
December 1997 letter from Dr. Lundberg, 
and the July 2003 opinion of Dr. T),  and 
provide an opinion as to whether it is at 
least as likely as not (i.e. there is at 
least a 50 percent probability) that the 
immediate cause of the veteran's death 
(small bowel obstruction) or any disease 
process leading to the veteran's death 
(pseudomyxoma peritonei and/or mucin 
producing adenocarcinoma of the appendix) 
began in service or otherwise developed 
as a result of disease or injury 
coincident with military service to 
include presumed exposure to herbicide 
agents.  The oncologist must provide the 
complete rationale for the conclusions 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.  Consideration 
should be given, and reflected in the 
reviewer's final report, to the veteran's 
gastric problems and chest injury noted 
in the service medical records and the 
fact that he was presumed to have been 
exposed to herbicides while in service.  
The reviewer should specifically note 
that he/she reviewed the claims file and 
specifically note that he/she is an 
oncologist.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for service 
connection for cause of the veteran's 
death.  If that issue remains denied, the 
RO should readjudicate the claim for DIC 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1318, to include 
consideration of "hypothetical 
entitlement" as a basis for establishing 
eligibility.  See 38 C.F.R. § 3.22 
(1999).  If any benefit sought is not 
granted, the appellant and her attorney 
should be furnished with a supplemental 
statement of the case (SSOC), to include 
citation to applicable laws and 
regulations, and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

